MEMORANDUM **
Armando Urbina Lopez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s decision (“IJ”) denying his application for cancellation of removal, and for review of the BIA’s order *640denying his motion to reopen proceedings. To the extent we have jurisdiction, it is under 8 U.S.C. § 1252. We dismiss in part and deny in part the petitions for review.
We lack jurisdiction to review the IJ’s discretionary determination that Lopez failed to show exceptional and extremely unusual hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
Lopez’s opening brief does not contain any argument regarding the BIA’s denial of his motion to reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (holding that issues that are not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DISMISSED.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *640courts of this circuit except as provided by 9 th Cir. R. 36-3.